Citation Nr: 0902217	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refractive error, 
claimed as loss of vision (poor vision).  

2.  Entitlement to service connection for a liver disorder.  

3.  Entitlement to service connection for low back pain, 
minimal diffuse circumferential bulging, L4-L5 disk.  

4.  Entitlement to service connection for a prostate 
disorder, to include benign prostatic hypertrophy (BPH).  

5.  Entitlement to service connection for a prostate 
disorder, to include prostatitis.  

6.  Entitlement to service connection for atherosclerotic 
heart disease.  
 
7.  Entitlement to service connection for arterial 
hypertension as secondary to service-connected diabetes 
mellitus.  

8.  Entitlement to an initial evaluation in excess of 10 
percent prior to November 17, 2003, and to an initial 
evaluation in excess of 20 percent for diabetes mellitus, 
type II (diabetes), from November 17, 2003.

9.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 11, 2008, and to an initial evaluation 
in excess of 20 percent for diabetic peripheral neuropathy, 
left lower extremity, from April 11, 2008.

10.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 11, 2008, and to an initial evaluation 
in excess of 20 percent for diabetic peripheral neuropathy, 
right lower extremity, from April 11, 2008.

11.  Entitlement to an initial compensable evaluation prior 
to April 11, 2008, and to an initial evaluation in excess of 
10 percent for diabetic peripheral neuropathy, left upper 
extremity from April 11, 2008.

12.  Entitlement to an initial compensable evaluation prior 
to April 11, 2008, and to an initial evaluation in excess of 
10 percent for diabetic peripheral neuropathy, right upper 
extremity from April 11, 2008.

13.  Entitlement to a compensable initial evaluation for 
erectile dysfunction.

14.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from several rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.   

A rating decision issued in November 2002 granted service 
connection for diabetes mellitus, type II, and an initial 10 
percent evaluation was granted.  A claim of service 
connection for low back pain was denied.  By a rating 
decision issued in December 2002, service connection for 
peripheral neuropathy was denied.  In April 2004, the RO 
granted service connection for peripheral neuropathy of each 
extremity, and assigned initial evaluations.  The initial 
evaluation of diabetes mellitus, type II, was increased to 20 
percent, effective November 17, 2003.  Service connection for 
erectile dysfunction was granted, and a noncompensable 
evaluation was assigned.  Service connection for 
arteriosclerotic cardiovascular disease, arterial 
hypertension, refractive error, a liver disorder, and low 
back pain, minimal diffuse circumferential bulging, L4-L5, 
were denied.  By a rating decision issued in February 2007, 
TDIU was denied.  

The RO characterized the veteran's November 17, 2003 
statement as raising new claims.  Under applicable VA 
regulations, it is more accurate to characterize claims 
listed in the November 17, 2003 statement which had been the 
subject of adjudications issued in the year prior to the 
receipt of the statements as raising disagreement with the 
adjudications rather than as raising new claims.  Therefore, 
the Board's characterizations of certain claims addressed in 
this appeal differ from the RO's characterization of those 
issues.  The determination that the November 17, 2003 
statement raises disagreement with adjudications issued in 
the year prior to the statement is more favorable to the 
veteran than the characterization of that statement as 
raising new claims.  The veteran did not disagree with the 
denial of service connection for a head injury or the denial 
of nonservice-connected pension, and those claims are not 
before the Board on appeal at this time.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran's claim for service connection for "poor vision" 
was received in November 2003.  Although a diagnosis of 
incipient cataract was assigned in September 2001, no 
diagnosis of cataract was assigned by the examiner who 
conducted the February 2004 VA eye examination following the 
receipt of that claim.  The claim for service connection for 
"poor vision" was interpreted as a claim for service 
connection for refractive error.  The Board notes that a 
diagnosis of senile cataracts was assigned on VA examination 
conducted in December 2006.  The clinical notation that this 
diagnosis is now present does not automatically raise a claim 
for service connection for this disorder.  The veteran has 
not disagreed with the RO's interpretation of his claim for 
service connection for "poor vision."  No claim for service 
connection for cataracts is before the Board for appellate 
review. 

The claims of entitlement to service connection for low back 
pain, diagnosed as minimal diffuse circumferential bulging, 
L4-L5 disk, for a prostate disorder, claimed as prostatitis, 
and for atherosclerotic heart disease, to include a cardiac 
disorder other than arterial hypertension, and the claim for 
an initial evaluation in excess of 10 percent for diabetes 
mellitus, prior to November 17, 2003, and the claim for TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Defective visual acuity is a congenital or developmental 
disorder for which service connection is precluded by law.  

2.  There is no current medical diagnosis of a liver 
disorder.

3.  The medical evidence establishes that BPH was not 
incurred in or etiologically related to the veteran's 
service, and is not secondary to service-connected diabetes 
mellitus.

4.  The medical evidence establishes that arterial 
hypertension was not incurred during the veteran's service 
and is not etiologically related to or secondary to service-
connected diabetes mellitus.

5.  The veteran's diabetes mellitus, type II, has not been 
manifested by any restriction of activity, episodes of 
ketoacidosis, or other symptoms, at any time from November 
17, 2003.

6.  Prior to September 3, 2006, the veteran's diabetic 
peripheral neuropathy, left and right lower extremities, was 
not manifested by any symptom other than pain and moderate 
sensory deficits.

7.  The veteran's diabetic peripheral neuropathy, left and 
right lower extremities, was manifested by severe sensory 
impairment, with impaired position sense, but not by motor 
impairment or objective evidence of muscle weakness, from 
September 3, 2006.

8.  Prior to and from April 11, 2008, the veteran's diabetic 
peripheral neuropathy, right and left upper extremities, is 
manifested by pain, numbness, and objective findings of 
carpal tunnel syndrome, but not by objective evidence of 
weakness of grip, limitation of motion of the upper 
extremities, or other symptoms of partial paralysis, so it 
approximates mild incomplete paralysis, but does not 
approximate moderate incomplete paralysis of the affected 
nerves. 

9.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the veteran is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ. 
CONCLUSIONS OF LAW

1.  Criteria for service connection for an eye disorder are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).

2.  Criteria for service connection for a liver disorder are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  BPH was not incurred in or aggravated by service, did not 
result from service or a service-connected disability, and 
may not be presumed related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311 (2008).

4.  Arterial hypertension was not incurred in or aggravated 
by service, did not result from service or a service-
connected disability, and may not be presumed related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.311 (2008).

5.  Criteria for an increased initial evaluation in excess of 
20 percent for diabetes mellitus, type II, from November 17, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp 2008); 38 C.F.R. §§ 4.1-4.16, 4.119, 
Diagnostic Code 7913 (2008).

6.  Criteria for an increased initial evaluation in excess of 
10 percent for diabetic peripheral neuropathy, left lower 
extremity, are not met prior to September 3, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 
2008); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8620, 
8520 (2008).

7.  Criteria for an increased initial evaluation in excess of 
10 percent for diabetic peripheral neuropathy, left lower 
extremity, are not met prior to September 3, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 
2008); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8620, 
8520 (2008).

8.  The criteria for an initial evaluation increased from 10 
percent to 20 percent for diabetic peripheral neuropathy, 
right lower extremity, but no higher evaluation, are met from 
September 3, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp 2008); 38 C.F.R. §§ 4.1-4.16, 4.124a, 
Diagnostic Codes 8620, 8520 (2008).

9.  Criteria for an increased initial evaluation in excess of 
10 percent for diabetic peripheral neuropathy, right lower 
extremity, are not met prior to September 3, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 
2008); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8620, 
8520 (2008).

10.  Criteria for an increased (compensable) 10 percent 
initial evaluation for diabetic peripheral neuropathy, left 
upper extremity, are met prior to April 11, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 
2008); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8515, 
8615, 8516, 8616 (2008).

11.  Criteria for an increased initial evaluation in excess 
of 10 percent for diabetic peripheral neuropathy, left upper 
extremity, are not met from April 11, 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Codes 8515, 8615, 8516, 8616 
(2008).

12.  Criteria for an increased (compensable) 10 percent 
initial evaluation for diabetic peripheral neuropathy, right 
upper extremity, are met from April 11, 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Codes 8515, 8615, 8516, 8616 
(2008).

13.  Criteria for an increased initial evaluation in excess 
of 10 percent for diabetic peripheral neuropathy, right upper 
extremity, are not met from April 11, 2008.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. 
§§ 4.1-4.16, 4.124a, Diagnostic Codes 8515, 8615, 8516, 8616 
(2008).

14.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp 2008); 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an eye disorder, a liver disorder, 
benign prostatic hypertrophy, and hypertension, were first 
manifested in service, and therefore service connection is in 
order for each claimed disorder.  The veteran also contends 
that he is entitled to higher initial evaluations for his 
service-connected disabilities.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The appeal before the Board results, in part, from the 
veteran's claims for increased initial evaluations following 
the original grants of service connection for diabetes 
mellitus, erectile dysfunction, and peripheral neuropathy.  
Once service connection is granted, the claim is 
substantiated.  No additional notice is required where a 
claim has not only been substantiated but has also been 
granted; any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to the claims for increased 
initial evaluations for diabetes mellitus, erectile 
dysfunction, and peripheral neuropathy.

The Board notes that the duties to the claimant are not 
applicable when the issue presented is solely one of 
statutory interpretation and/or the claim is barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, 
to the extent that the veteran's claim for service connection 
for poor vision is a claim for service connection for 
refractive error, the outcome of that claim is determined by 
law and the governing regulations.  No additional development 
or notice would assist the veteran to substantiate a claim 
for service connection for refractive error.  To this extent, 
discussion of application of the VCAA as to this claim is not 
required.  

Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's claims for service 
connection for a prostate disorder, among other claims, the 
RO issued August 2002 and September 2002 letters which 
advised the veteran of the criteria for service connection, 
among other information.  This notice meets each of the 
requirements for appropriate notice set forth by the Court.  
The veteran's arguments and statements following this notice 
demonstrate knowledge of the criteria for service connection.  

Following receipt of additional claims, the RO issued duty-
to-assist notices in November 2002 and in January 2004.  The 
January 2004 letter also noted claims for disorders secondary 
to diabetes mellitus, and advised the veteran of the criteria 
for direct service connection and the criteria for secondary 
service connection.

The 2002 and 2004 notices did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were 
granted, or advise the veteran of the regulations governing 
such assignments.  Notice regarding assignment of a 
disability evaluation or an effective date for a grant of 
service connection is, however, moot in this case, since each 
claim of service connection addressed in this decision is 
denied.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

The veteran's service medical records have been obtained.  
The RO has obtained the veteran's VA records.  The veteran 
has not indicated that any other post-service medical records 
are available.  The veteran was afforded VA examination 
relevant to the claims for service connection for an eye 
disorder, a liver disorder, benign prostatic hypertrophy, and 
hypertension.  The veteran has been afforded at least two 
examinations as to the severity of each service-connected 
disability addressed in this decision.

The veteran has been afforded the opportunity to identify or 
submit additional evidence.  In statements dated in September 
2008, the veteran specifically indicated that he had no more 
evidence to submit.  The veteran initially requested a 
personal hearing, and that hearing was scheduled for January 
2008, but the veteran cancelled his hearing request.  The 
veteran was afforded an opportunity to testify in his own 
behalf.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

I.  Law and regulations applicable to claims for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for 
hypertension and for organic disease of the nervous system, 
and the provisions regarding presumptions have been 
considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, and other types of 
cancer, but does not include BPH or hypertension.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Entitlement to service connection for refractive error, 
claimed as poor vision 

The veteran contends that he is entitled to service 
connection because an eye disorder was diagnosed in service, 
or because a current eye disorder results from his service-
connected diabetes.  The veteran's March 1966 separation 
examination clearly states, as to the veteran's "DISTANT 
VISION," that the veteran's vision was 20/20 in each eye.  
No diagnosis of a disorder of vision was assigned.

The examiner who conducted February 2004 VA examination 
concluded that there was no evidence of nonproliferative 
diabetic neuropthay.  The examiner assigned a diagnosis of 
refraction error for the veteran's defects in visual acuity.  
VA examination conducted in December 2006 again resulted in a 
finding that there was no evidence of diabetic retinopathy.

An April 2008 VA examination report states, on page 6, under 
the heading, "FINDINGS RELATED TO ANY OTHER COMPLICATIONS 
SUGGESTED BY THE VETERAN'S HISTORY," that a February 2008 
eye examination resulted in diagnoses of refractive error but 
"no active retinal diabetic changes." The report of the 
February 2008 eye examination is not of record, although the 
findings of that examination are referenced in the April 2008 
VA examination report.   

By regulation, congenital or developmental defects such as a 
refractive error of the eye are not diseases or injuries for 
the purposes of service connection.  38 C.F.R. §§ 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A 
medical diagnosis of refractive error has been assigned, but 
the law and regulations governing awards of veterans' 
benefits do not authorize an award of service connection for 
refractive error.

The Board acknowledges the veteran's belief that his 
decreased visual acuity is a result of his service-connected 
diabetes.  However, the VA examiners have stated that that 
are no active diabetic retinal changes.  Therefore, service 
connection for vision loss due to diabetic retinal changes is 
not authorized.  The veteran may certainly seek service 
connection for vision loss due to disorders other than 
refractive error as secondary to diabetes mellitus.  However, 
as noted in the Introduction, above, the appeal before the 
Board is limited to consideration of service connection for 
refractive error, diagnosed as presbyopia.

Service connection for refractive error is precluded under 
38 C.F.R. § 3.303.  As such, regardless of the character or 
the quality of any evidence which the veteran could submit, a 
developmental defect, such as refractive error, cannot be 
recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities.  A claim for service 
connection for such a disorder must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Winn, supra; Beno v. Principi, 3 Vet. App. 439 (1992).  
The validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects from the definition of 
disease or injury has been upheld.  Winn, 8 Vet. App. at 510.   

The statutory provisions regarding reasonable doubt at not 
applicable to a determination on the basis of preclusion by 
law, and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The claim for service connection 
for poor vision diagnosed as refractive error is denied.  

2.  Claim for service connection for a liver disorder

The veteran's service medical records are devoid of evidence 
of diagnosis or treatment of a liver disorder.  The reports 
of VA examination conducted in February 2004 disclose several 
medical diagnoses, but no diagnosis of a liver disorder was 
assigned.  That examiner specified that the veteran had no 
icterus, edema, ascites, history of hepatitis, or any other 
sign of liver disease.  The report of VA examination 
conducted in April 2008 states that there are no 
gastrointestinal manifestations of the veteran's service-
connected diabetes.  The VA clinical records associated with 
the claims file are devoid of evidence that any provider 
assigned a diagnosis of a liver disorder.  

VA outpatient treatment records dated from 2002 through 
November 2007 are devoid of any diagnosis of a liver disorder 
or notation of treatment of a liver disorder.  The absence of 
evidence of a liver disorder is significant, given that 26 
diagnoses are assigned in the computerized problem list 
included in the outpatient treatment notes.  Lack of evidence 
of any diagnosis of a liver disorder, in light of the 
evaluations of the veteran resulting in diagnoses of so many 
other disorder is persuasive evidence that no liver disorder 
was present.  Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The veteran has not specified what "liver disorder" he 
believes he has.  The Board is unable to find any notation 
that any medical provided has assigned a diagnosis of liver 
disorder.  Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The record is completely devoid of any medical diagnosis of a 
liver disorder.  Therefore, the preponderance of the evidence 
is against the claim.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
a liver disorder must be denied.  

3.  Claim for service connection for Benign Prostatic 
Hypertrophy (BPH)

The veteran contends that his current diagnosis of BPH is 
related to his service because of his exposure to Agent 
Orange, or that BPH is secondary to his service-connected 
diabetes.  However, no presumptions apply to BPH, including 
as a result of exposure to herbicides.  Service connection on 
that basis is not warranted.  The examiner who conducted 
February 2004 VA examination concluded that the veteran has 
BPH, but that there was no evidence that BPH was secondary to 
diabetes.  The examiner who conducted April 2008 VA 
examination likewise concluded that there were no 
genitourinary symptoms related to diabetes mellitus.  

This evidence is entirely unfavorable to the veteran's claim 
for service connection for BPH.  The only support for the 
veteran's contention that his BPH may be related to exposure 
to herbicides or to service-connected diabetes is the 
veteran's own statement of his belief that there is such a 
relationship.  While the veteran is competent to relate 
circumstances he was able to observe, such as his proximity 
to herbicide spraying, his is not competent to provide 
medical evidence that certain current medical disorders are 
etiologically related to the herbicide spraying.  Similarly, 
the Board is unable to find that the veteran's belief that 
service-connected diabetes resulted in BPH presents competent 
medical evidence.

The competent medical evidence is unfavorable to the claim.  
The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  
 
4.  Claim for service connection for arterial hypertension

The examiner who conducted November 2002 VA examination noted 
that the veteran had been treated for hypertension since 
about 1990.  Diabetes was diagnosed about 10 years later, in 
2000.  The examiner noted in particular that laboratory 
examinations disclosed no evidence of proteinuria.  The 
examiner concluded that it was not likely that the veteran's 
arterial hypertension was related to the veteran's service-
connected diabetes mellitus.

This evidence is entirely unfavorable to the veteran's claim 
for service connection for hypertension.  The only support 
for the veteran's contention that his hypertension may be 
related to exposure to herbicides or to service-connected 
diabetes is the veteran's own statement of his belief that 
there is such a relationship.  While the veteran is competent 
to relate circumstances he was able to observe, such as his 
proximity to herbicide spraying, his is not competent to 
provide medical evidence as to whether certain medical 
disorders are etiologically related to the herbicide 
spraying.  Similarly, the Board is unable to find that the 
veteran's belief that service-connected diabetes caused the 
hypertension that diagnosed 10 years earlier presents 
competent medical evidence.

On the other hand, the VA examiner has discussed the medical 
evidence and rationale supporting the conclusion unfavorable 
to the veteran's claim.  The expressed rationale is 
persuasive and of great probative weight.  The competent 
medical evidence is unfavorable to the claim.  The 
preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


II.  Law and regulations applicable to claims for increased 
initial ratings 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

1.  Claim for initial evaluation in excess of 20 percent from 
November 17, 2003

By a rating decision issued in November 2002, the RO granted 
service connection for diabetes mellitus, type II, and 
assigned an initial 10 percent disability evaluation, 
effective July 9, 2001.  The RO increased the initial 
evaluation to 20 percent, effective November 17, 2003.  The 
veteran contends that he is entitled to an initial evaluation 
in excess of 20 percent for this period.  

Diagnostic Code (DC) 7913 provides that diabetes mellitus 
manageable by restricted diet warrants a 10 percent 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent evaluation.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.  Diabetes 
mellitus warrants a 100 percent evaluation if the claimant 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The reports of VA examinations in February 2004 and April 
2008 VA examination disclose that the veteran required use of 
oral medication for control of his diabetes.  This finding, 
in conjunction with evidence that the veteran was required to 
follow a restricted diet, warrants a 20 percent evaluation.  

However, to substantiate a claim for an evaluation in excess 
of 20 percent, the veteran must show that control of his 
diabetes required restriction of activity or resulted in some 
other symptoms of disability, such as episodes of 
ketoacidosis or the need for frequent monitoring by a 
provider, or the like.  The evidence clearly establishes, 
however, that the veteran did not require restriction of 
activities at any time since November 2003.  The evidence 
establishes that the veteran has never required emergency 
treatment for hyperglycemia or ketoacidosis or for 
hypoglycemia.  

The veteran's VA clinical records do not disclose that he has 
ever required VA hospitalization for treatment of diabetes, 
and he has not reported hospitalization by any non-VA 
provider for diabetes.  The VA clinical records reflect that 
the veteran requires routine monitoring of his diabetes, but 
he has not required VA monitoring or treatment averaging more 
than once monthly since November 17, 2003.  The veteran has 
stated that he receives all care for diabetes from VA. 

The evidence establishes that the veteran has not met any 
criterion for an evaluation in excess of 20 percent for 
diabetes during the period from November 17, 2003.  The 
preponderance of the evidence is against a higher initial 
evaluation during this period.  There is no evidence of 
impairment of industrial capability beyond a level consistent 
with the assigned schedular evaluation.  Therefore, the Board 
is not required to address whether the veteran is entitled to 
an increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  

2.  Claim for initial evaluation in excess of 10 percent for 
peripheral neuropathy, lower extremities, prior to April 11, 
2008

By a rating decision issued in April 2004, the RO granted 
service connection for diabetic peripheral neuropathy, and 
assigned a 10 percent evaluation for left lower extremity 
disability under DCs 8620 and 8699.  DC 8620 is used to 
evaluate neuritis of the sciatic nerve.  Under 38 C.F.R. § 
4.123, peripheral neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum for sciatic 
nerve involvement equal to moderately severe, incomplete, 
paralysis.  

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore, neuritis and neuralgia of that 
nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete sciatic nerve paralysis which is mild, moderate or 
moderately severe in degree, respectively. A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  DC 8520.

a.  Claim for evaluation in excess of 10 percent prior to 
April 11, 2008

On VA examination conducted in February 2004, the veteran 
reported numbness in the legs.  The veteran continued to be 
independent in all activities of daily living and was able to 
drive.  The veteran reported decreased vibration in the lower 
extremities and decreased sensation to pinprick.  Deep 
tenderness reflexes were hyperactive at the patellar level, 
and normoactive at the Achilles.  No pathologic reflexes were 
elicited.  The examiner commented that those symptoms were 
suggestive of a peripheral neuropathy, but there was no 
wasting or atrophy of the lower extremities.  The examiner 
stated that the findings of peripheral neuropathy of the 
lower extremities were confirmed by electrodiagnosis.  Nerve 
conduction study of the lower extremities disclosed mostly 
sensory symptoms.

VA outpatient treatment records dated from June 2005 through 
March 2006 disclose no evidence that the veteran sought 
treatment for peripheral neuropathy symptoms in the lower 
extremities.  No objective exacerbation of symptoms of lower 
extremity peripheral neuropathy of the lower extremities was 
noted by any provider.  These outpatient treatment records 
reflect regular monitoring of the veteran's lower extremities 
and feet in particular, with routine evaluation averaging 
every two months or more frequently through March 2006.  The 
Board finds it significant that no provider noted that the 
veteran walked with a cane, and no provider noted any report 
of increased symptoms of peripheral neuropathy.

In September 2006, the veteran was seen by VA on an emergency 
basis for increased low back pain and spasm.  He also 
reported increased numbness and tingling in his legs and pain 
in his feet.  The veteran sought VA treatment for pain 
several times during the following weeks.  

The evidence discloses that, prior to September 3, 2006, the 
veteran's peripheral neuropathy resulted in sensory 
disturbances of both lower extremities, without loss of motor 
function and without muscle atrophy.  The veteran reported 
frequent but brief periods of numbness and pain.  The veteran 
did not report use of pain medications for such episodes.  
The medical evidence establishes that the veteran had 
primarily sensory disturbances of the lower extremities 
during this time.  The veteran's reports of pain are 
consistent with mild neuritis of each lower extremity, so as 
to warrant a 10 percent evaluation for neuritis.  

The veteran's reports about his pain establish that, although 
the episodes of pain were frequent, the episodes were of 
brief duration, averaging five minutes or less.  The veteran 
did not report excruciating pain in the lower extremities at 
any time during the evaluation.  The veteran's reports 
establish that the veteran's symptoms were not equivalent to 
more than mild incomplete sciatic nerve paralysis.  In 
particular, there is no objective evidence of loss of motion 
or limitation of motion of the hips, knees, or ankles, and 
the veteran continued to have a normal ambulation pattern.  

The preponderance of the evidence establishes that the 
veteran's lower extremity peripheral neuropathy was not 
equivalent to moderate neuritis or moderate incomplete 
sciatic nerve paralysis prior to September 3, 2006.  The 
evidence is against a higher initial evaluation during this 
period.  There is no evidence of impairment of industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  Therefore, the Board is not required 
to address whether the veteran is entitled to an increased 
evaluation in excess of 10 percent for lower extremity 
peripheral neuropathy on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant an initial evaluation in excess of 10 
percent.  38 U.S.C.A. § 5107(b).  

b.  Evaluation from September 3, 2006

The records of VA outpatient treatment dated September 3, 
2006 reflect that the veteran reported increased low back 
pain and symptoms in the lower extremities, not associated 
with a fall.  

The report of VA examination in October 2006 discloses that 
the veteran reported numbness in the soles of his feet at 
night, daily, lasting minutes at a time.  He also reported a 
sensation of pins and needles in the feet when standing and 
pain and cramping in the calves.  He also reported weakness, 
feeling like his legs could not support his weight.  The 
veteran reported use of a cane for the past 2 years due to 
these symptoms in his legs.  He had tingling in the legs from 
the thighs downward, lasting for several seconds at a time.  
The veteran had adequate motor tone, a normal ambulation 
pattern, and adequate sensation to pinprick and light touch.  
Vibration sensation was decreased.  Electrodiagnostic study 
revealed normal findings for motor nerves, but no potentials 
for the sensory nerves bilaterally in the lower extremities.  
The examiner assigned a diagnosis of severe sensory 
peripheral neuropathy in the lower extremities, with no 
evidence of motor involvement.

On VA examination conducted in April 2008, the veteran 
reported tiredness in the lower extremities, numbness in the 
thighs, burning pain and tingling in the feet.  The veteran 
continued to use a cane.  The examiner concluded that the 
veteran had markedly decreased vibration sense in both lower 
extremities and decreased position sense in the right lower 
extremity.  Evidenced the reflexes were normal in both lower 
extremities.  There was no muscle atrophy, but the veteran's 
balance was abnormal and the veteran had an antalgic gait.  
The examiner did not recommend nerve conduction studies or 
other electrodiagnostic examination.

The examiner who conducted the VA examination in April 2008 
concluded that the veteran's decreased sensation in the lower 
extremity caused gait disturbance.  The evidence establishes 
that the veteran reported a fall in September 2006.  October 
2006 VA examination establishes that the veteran had begun 
using a cane for ambulation.  The evidence establishes that 
the veteran has no motor impairment of the lower extremities.  
However, the sensory disturbances due to peripheral 
neuropathy are sufficient to result in impairment analogous 
to moderate incomplete sciatic nerve paralysis.  Reviewing 
the evidence in the light most favorable to the veteran, the 
evidence from September 3, 2006 warrants a 20 percent 
evaluation for peripheral neuropathy of each lower extremity.

However, no criterion for an evaluation in excess of 20 
percent for either lower extremity has been met.  There is no 
limitation of motion of objective evidence of loss of motion 
or limitation of motion of the hips, knees, or ankles, and 
the veteran remains able to ambulate with a cane.  The 
medical evidence establishes that he does not have foot drop, 
a slapping gait, or other impairment of voluntary motion of 
either lower extremity.  The veteran continues to describe 
his lower extremity pain, tingling, and numbness as episodic, 
lasting less than 10 minutes in duration.  

The evidence is against a higher initial evaluation during 
this period.  There is no evidence of impairment of 
industrial capability beyond a level consistent with the 
assigned schedular evaluation.  Therefore, the Board is not 
required to address whether the veteran is entitled to an 
increased evaluation in excess of 10 percent for lower 
extremity peripheral neuropathy on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant an initial evaluation in excess 
of 20 percent.  38 U.S.C.A. § 5107(b).  

3.  Claim for higher initial evaluation for peripheral 
neuropathy, upper extremities 

The veteran's diabetic neuropathy of right and left upper 
extremities are each rated as 10 percent disabling under DC 
8615, which pertains to neuritis of the median nerve.  The 
criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 10 percent rating is warranted 
for mild incomplete paralysis of the median nerve.  A 20 
percent rating is warranted for moderate incomplete paralysis 
of the minor extremity.  A 30 percent rating is warranted for 
moderate incomplete paralysis of the median nerve in the 
major extremity.  A 40 percent rating requires severe 
incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board also notes the provisions of DC 8516 for paralysis 
of the ulnar nerve.  
Under DC 8516, mild incomplete paralysis warrants a 10 
percent rating, moderate incomplete paralysis warrants a 
rating of 30 percent, 20 percent for the minor limb if found 
to be moderate, and severe incomplete paralysis warrants a 40 
percent rating for the major extremity, 30 percent for the 
minor limb.  A maximum evaluation of 60 percent is warranted 
for complete paralysis of the ulnar nerve of the major upper 
extremity, and 50 percent for the minor, which is defined as 
being manifested by the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, DC 8516.

a.  Claim for initial compensable evaluation prior to April 
11, 2008

On VA examination conducted in February 2004, the veteran 
reported that he had observed wasting of the fingers of both 
hands.  He reported numbness in his hands and electrical-like 
brief discharges in the upper extremities.  He reported daily 
symptoms.  The examiner found no objective evidence of motor 
impairment in the upper extremities.  There was no 
hemiparesis or monoparesis.  There was no drift of the upper 
extremities during the arm posture test on extension, with 
gravity, and with the eyes closed.  There was no atrophy, 
involuntary movements, or fasciculations.  Finger-to-nose 
test and rapid alternating movement testing was without 
dysmetria or intentional tremor.  There was no truncal 
ataxia.  There was ulnar and median nerve involvement in the 
form of carpal tunnel syndrome on nerve conduction 
examination.  The findings of nerve conduction examination 
were compatible with bilateral, moderate carpal tunnel 
syndrome with superimposed mild ulnar sensory neuropathy.

On VA examination conducted in October 2006, the veteran 
reported weakness in his hands, with difficulty grabbing 
heavy objects.  He reported frequent numbness in his hands at 
night and several times during the day, lasting approximately 
five or six minutes, partially relieved with movement.  He 
reported current-like sensations while driving and tingling 
in the hands associated with numbness.  He reported needing 
some assistance with bathing.  Sensation to pinprick was 
decreased in the hands.  Deep tendon reflexes were 2+.  The 
examiner again concluded that the veteran's symptoms of 
peripheral neuropathy in the upper extremities were primarily 
sensory.

The veteran's subjective complaints of pain, numbness, and 
tingling are credible.  However, the veteran remained able to 
perform all activities of daily living, including driving.  
The veteran's statements are consistent with the examiners 
conclusions that pain was the primary effect of the veteran's 
bilateral carpal tunnel syndrome on his activities of daily 
living and his occupational activities.  This conclusion is 
well-supported by the record.

Given the objective electrodiagnostic evidence that the 
veteran had bilateral carpal tunnel syndrome, a 10 percent 
evaluation for neuritis is warranted, but no higher 
evaluation.  There is no objective loss of upper extremity 
muscle strength.  The evidence establishes that the symptoms 
are sensory.  The sensory symptoms alone do not approximate 
moderate incomplete paralysis, so as to warrant a rating of 
30 percent in the major upper extremity or 20 percent in the 
minor upper extremity.  Rather, the Board finds that the 
veteran's subjective and objective complaints are encompassed 
within the evaluation for mild incomplete paralysis for each 
upper extremity.  

The Board notes that the medical evidence establishes that 
the veteran's peripheral neuropathy affects both the ulnar 
nerve and the median nerve.  Thus, it would be possible to 
evaluate the veteran under DC 8515 or DC 8516.  However, 
separate ratings under these of these diagnostic codes is not 
warranted, as there is significant overlapping or duplicative 
symptomatology among these diagnostic codes, and the 
veteran's peripheral neuropathy results in sensory symptoms 
only.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  In this regard, the Board notes 
that the rating criteria for each nerve group generally apply 
to sensorimotor neuropathy in the whole hand and wrist and 
corresponding loss of hand and wrist function.  Therefore, 
the Board finds that a single rating under DC 8515 is 
appropriate in the instant case to evaluate the veteran's 
right upper extremity sensory neuropathy.

The veteran does not report pain lasting for more than a few 
minutes in either upper extremity.  He does not report 
impairment of fine motor motions.  Because the objective 
evidence establishes that the veteran retains full motor 
function of each upper extremity, without loss of motion of 
any joint in the upper extremities, the preponderance of the 
evidence is against a finding that the veteran's carpal 
tunnel syndrome meets or approximates the criteria for an 
evaluation in excess of 10 percent for either upper extremity 
prior to April 11, 2008.  The statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable evaluation.  


b.  Claim for initial evaluation in excess of 10 percent from 
April 11, 2008

On examination conducted in April 2008, the veteran reported 
numbness and tingling in the hands.  The veteran's report of 
pain and other sensory symptoms was essentially the same as 
the reports at the prior VA examinations.  Manual muscle 
testing of the deltoid, biceps, triceps, and the wrist and 
finger extensors, among other muscles, disclosed no motor 
impairment.  Manual muscle strength was 5/5.  The veteran's 
vibration sense, pain sense, and sensation to light touch 
were decreased in each upper extremity, but his position 
sense was normal.  There was no muscle atrophy.  The examiner 
concluded that the veteran had sensory symptoms of peripheral 
neuropathy in the upper extremities.

The veteran's continued reports of pain, numbness, and 
tingling are credible.  The veteran's testimony that he felt 
as though his grip strength was diminished are also credible.  
However, the objective evidence establishes that the 
veteran's symptoms of upper extremity neuropathy were 
essentially unchanged throughout the pendency of this claim.  
The carpal tunnel syndrome did not preclude any activity.  
The veteran continued to drive.  

The preponderance of the evidence is against a finding that 
the veteran's peripheral neuropathy of the upper extremities 
meets or approximates the criteria for an evaluation in 
excess of 10 percent for either upper extremity.  There is no 
evidence of impairment of industrial capability beyond a 
level consistent with the assigned schedular evaluation.  
Therefore, the Board is not required to address whether the 
veteran is entitled to an increased evaluation in excess of 
10 percent for upper extremity peripheral neuropathy on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 10 percent.  38 U.S.C.A. § 5107(b).  



4.  Claim for compensable initial evaluation for erectile 
dysfunction

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the veteran' 
service-connected disability of erectile dysfunction has been 
rated under DC 7522, which provides for a 20 percent rating 
for deformity of the penis with loss of erectile power.  This 
DC additionally provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the veteran 
is not entitled to an initial compensable rating for erectile 
dysfunction.  The veteran's disability is manifested by 
impotency without visible deformity of the penis. 

In recognition of the veteran's erectile dysfunction, he was 
awarded special monthly compensation based on loss of use of 
a creative organ.  The Rating Schedule does not provide a 
separate compensable evaluation for loss of erectile 
function, without additional impairment, beyond that provided 
under the award of special monthly compensation already 
allowed, in the absence of medical evidence of deformity.

The preponderance of the evidence is against a higher initial 
evaluation.  There is no evidence of impairment of industrial 
capability beyond a level consistent with the assigned 
schedular evaluation, when considered in conjunction with the 
award to the veteran of special monthly compensation.  
Therefore, the Board is not required to address whether the 
veteran is entitled to an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  




ORDER

The appeals for service connection for an eye disorder, 
claimed as loss of vision (poor vision), diagnosed as 
refractive error, and for a liver disorder, are denied. 

The appeals for service connection for BPH and for arterial 
hypertension, including as secondary to service-connected 
diabetes mellitus, are denied.  

The appeal for an initial evaluation in excess of 20 percent 
for diabetes mellitus, from November 17, 2003, is denied.

An increased initial evaluation in excess of 10 percent for 
diabetic peripheral neuropathy, left lower extremity, prior 
to September 3, 2006 is denied.  

An increased initial evaluation from 10 percent to 20 percent 
for diabetic peripheral neuropathy, left lower extremity, 
from September 3, 2006, but no higher evaluation, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

An increased initial evaluation in excess of 10 percent for 
diabetic peripheral neuropathy, right lower extremity, prior 
to September 3, 2006 is denied.  

An increased initial evaluation from 10 percent to 20 percent 
for diabetic peripheral neuropathy, right lower extremity, 
from September 3, 2006, but no higher evaluation, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

An initial compensable, 10 percent evaluation for diabetic 
peripheral neuropathy, left upper extremity, prior to April 
11, 2008, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  

An increased initial evaluation in excess of 10 percent for 
diabetic peripheral neuropathy, left upper extremity, from 
April 11, 2008, is denied.  

An initial compensable, 10 percent evaluation for diabetic 
peripheral neuropathy, right upper extremity, prior to April 
11, 2008, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  

An increased initial evaluation in excess of 10 percent for 
diabetic peripheral neuropathy, right upper extremity, from 
April 11, 2008, is denied.  

The appeal for a compensable initial evaluation for erectile 
dysfunction is denied.


REMAND

In June 2002, the veteran sought service connection for a 
back disorder.  A decision issued on November 16, 2002 denied 
that claim.  On November 17, 2003, VA received the veteran's 
request that he be "considered" for service connection for 
a back disorder.  The envelope in which this November 2003 
statement was received was apparently mailed to the RO on 
November 5, 2003.  The statement was postmarked prior to the 
expiration date of the one-year period allowed for a timely 
notice of disagreement, albeit mailed to an old address for 
the RO.  Therefore, the communication received on November 
17, 2003 was a timely notice of disagreement, not a request 
to reopen a claim for service connection for a low back 
disorder.  38 C.F.R. § 20.305(a) (2008).  The RO denied the 
claim in April 2004 on the basis that no new and material 
evidence had been submitted.  However, new and material 
evidence was not required.  The claim must be addressed on 
the merits.  

In his initial June 2002 claim, the veteran reported that he 
had contracted a venereal disease in service, which left him 
with problems with his prostate, and noted that he had been 
exposed to Agent Orange.  The report of VA examination 
conducted in November 2002 reflects that two diagnoses were 
assigned, benign prostatic hypertrophy (BPH) and prostatitis.  
The RO denied service connection for benign prostatic 
hypertrophy, but did not adjudicate whether prostatitis was 
related to the veteran's service.  In his November 17, 2003 
disagreement with the November 2002 rating decision, the 
veteran indicated his belief that "B.P.H. (benign prostatic 
hypertrophy)" was secondary to service-connected diabetes 
mellitus.  The RO obtained medical opinion as to whether BPH 
was incurred in service or as a result of any service-
connected disability, but did not develop medical opinion or 
adjudicate a claim for service connection for prostatitis.  
Given the examiner's statement in a February 2004 report of 
VA examination that the veteran had a history of prostatitis 
and gonorrhea, the veteran is entitled to further development 
of the claim.

The veteran contends that he has heart disease as the result 
of his service-connected diabetes mellitus.  On VA 
examination conducted in February 2004, the examiner 
concluded that there was no evidence of significant 
atherosclerotic heart disease although the veteran had 
hypertension and diabetes which were both major risk factors 
for atherosclerotic heart disease.  However, the record as a 
whole reflects that other examiners and providers did assign 
diagnoses of atherosclerotic heart disease or 
arteriosclerotic heart disease.  Additionally, some treatment 
notes appear to reflect that the veteran had angina of 
cardiac origin or to reflect suspicions that the veteran's 
angina was related to his diabetes; other treatment notes, in 
contrast, suggest that the veteran's angina was of non 
cardiac origin.  Further development of the medical evidence 
is required to assist the Board to reconcile the apparently 
contradictory medical evidence.  

The RO characterized the veteran's November 2003 statement as 
a claim for an increased evaluation for diabetes mellitus.  
However, the veteran was first informed of the initial grant 
of service connection for diabetes mellitus by a letter 
issued on November 16, 2002.  The veteran was awarded an 
earlier effective date for the initial grant of service 
connection in January 2003.  Therefore, the veteran's 
statement that he wanted service connection for disabilities 
secondary to diabetes mellitus, which was also interpreted by 
the RO as a claim for a higher evaluation for diabetes 
mellitus, is more accurately characterized as a disagreement 
with the initial 10 percent evaluation assigned for diabetes 
mellitus.  Because the RO interpreted this statement as a new 
claim, the RO did not obtain the veteran's clinical records 
for the year prior to the November 2003 statement.  The 
proper evaluation prior to November 17, 2003, cannot be 
determined without those records.  A rating that is assigned 
with a grant of service connection, as in this appeal, must 
take into account all evidence of the nature and severity of 
the disability from the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
veteran's appeal for a higher initial evaluation for diabetes 
mellitus requires review of the records during the period 
from the effective date of the grant of service connection in 
2001 through November 17, 2003, when an increased (initial) 
evaluation from 10 percent to 20 percent was granted.  

The veteran's claim for TDIU is deferred until completion of 
adjudication of all claims for service connection and for 
increased evaluations have been completed.  Then, development 
of the claim for TDIU should be conducted.  In particular, 
the veteran should be afforded the opportunity to establish 
that he returned to work after a period of unemployment in 
1997.  The veteran's claims file discloses that he ceased to 
work in 1997 when he required surgical treatment of a 
shoulder disorder for which service connection is not in 
effect.  The veteran sought nonservice-connected pension at 
that time.  The veteran should be afforded the opportunity to 
provide tax records, a Social Security Administration 
earnings record, or any other objective evidence that the 
veteran was working, or actively seeking employment, when 
service-connected diabetes mellitus was first diagnosed in 
2000.  

Accordingly, the case is REMANDED for the following action:

1.  An additional letter notifying the veteran 
of VA's duties to assist and notify him should 
be issued.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate his claim of service 
connection for a lumbar spine disorder, for 
prostatitis, for atherosclerotic heart 
disease, and the types of evidence that would 
substantiate his claim that notice of an 
August 1993 rating decision was not issued by 
the RO.  The RO should notify the veteran of 
the information and evidence he is responsible 
for providing, and notify the veteran of the 
information and evidence VA will attempt to 
obtain, e.g., that VA will make reasonable 
efforts to obtain relevant records not in the 
custody of a Federal department or agency and 
will make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency.  The letter should also 
notify the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be advised of the types 
of alternative evidence which might assist him 
to substantiate the claims, including, but not 
limited to, statements from friends, former 
employees or present employees, customers, or 
others who may have observed relevant 
symptoms, reports of examinations for 
insurance purposes, and the like.  In 
particular, statements from employers as to 
the reasons for the veteran's decrease in 
hours worked, accommodations made for a 
service-connected disability, or reasons for 
termination of employment would be relevant 
evidence.

3.  Obtain the veteran's current VA clinical 
records from April 2008 to the present.  
Obtain the veteran's clinical records from 
July 9, 2001 through November 17, 2003. 

4.  The veteran should be afforded the 
opportunity to identify any post-service 
clinical records which reflect that a back 
disorder was chronic and continuous following 
service.  The veteran should be advised that 
evidence reflecting a medical diagnosis of a 
back disorder proximate to his service 
discharge in 1966 is more persuasive than 
current evidence of a back disorder.  Ask the 
veteran if he received VA treatment prior to 
February 1996.  If so, obtain those VA 
treatment records.  Afford the veteran an 
opportunity to identify non-VA clinical 
records prior to February 1996.  

5.  If an examination is required to determine 
the etiology or onset of the current low back 
disorder(s), the veteran should be scheduled 
for VA examination(s) as necessary to identify 
each low back disorder and to identify the 
etiology and onset of such disorder.  The 
claims folder must be made available to the 
examiner in conjunction with the examination.  
All indicated studies testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.  

The examiner should identify each low back 
disorder.  For each lumbar spine disorder, the 
examiner should provide an opinion as to 
etiology and approximate date of onset.  The 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability, or greater) that clinical onset 
of the disorder began in service, was 
manifested within one year following service, 
or is otherwise related to the veteran's 
active service.  The examiner should state 
whether it is at least as likely as not that 
the veteran has a lumbar spine disorder which 
is secondary to or etiologically related to 
any injury incurred in service.  In answering 
these questions, the examiner should address 
the history provided by the veteran, service 
medical records, post-service medical records, 
and VA examination reports.  Complete 
rationale should be given for all opinions 
reached. 

6.  The veteran should be afforded 
genitourinary examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be conducted.  
After reviewing the examiner has reviewed 
relevant service medical records and post-
service clinical records, obtained a report of 
history from the veteran, and conducted 
examination as required for the requested 
opinions, the examiner should provide an 
opinion as to whether the veteran currently 
has prostatitis or has had prostatitis at any 
time during the pendency of this claim (since 
June 2002).  If so, the examiner should 
provide opinion as to whether it is at least 
as likely as not (a 50 percent probability, or 
greater) that clinical onset of the disorder 
began in service, was manifested within one 
year following service, or is otherwise 
related to the veteran's active service, 
including incurrence of gonorrhea or exposure 
to herbicides.  

In answering these questions, the examiner 
should address the history provided by the 
veteran, service medical records, post-service 
medical records, and VA examination reports.  
Complete rationale should be given for all 
opinions reached.

7.  The veteran should be afforded 
cardiovascular examination.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be conducted.  
After reviewing the examiner has reviewed 
relevant service medical records and post-
service clinical records, obtained a report of 
history from the veteran, and conducted 
examination as required for the requested 
opinions, the examiner should provide an 
opinion as to the likelihood that the veteran 
currently has atherosclerotic heart disease or 
other cardiac disease which is at least as 
likely as not (a 50 percent probability, or 
greater) the result of the veteran's service, 
or which was first manifested while the 
veteran was in service or within one year 
following service, or which is etiologically 
related to or aggravated by the veteran's 
service-connected diabetes.  

In answering these questions, the examiner 
should address the history provided by the 
veteran, service medical records, post-service 
medical records, and VA examination reports.  
Complete rationale should be given for all 
opinions reached.

8.  Review the veteran's clinical records from 
July 9, 2001 through November 17, 2003 to 
determine whether the veteran met any 
criterion or applicable criteria for an 
initial evaluation in excess of 10 percent 
prior to November 17, 2003.

9.  The veteran should be afforded the 
opportunity to provide financial status 
information to support his claim for TDIU, 
including any evidence he has or can identify 
that would substantiate the nature of his 
occupational activities and his earnings.  The 
veteran should be advised that income tax 
returns, earning statements from the Social 
Security Administration, or statements from 
employers, would be the most persuasive 
evidence that his employment was no more than 
marginal or that his inability to work was due 
to his service-connected disabilities.

10.  Determine whether any additional 
development is required to readjudicate the 
veteran's claim for TDIU.  

11.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated, with 
adjudication of the claim for TDIU deferred 
until adjudication of all other claims on 
appeal has been completed.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a supplemental 
statement of the case (SSOC) which addresses 
actions taken since the issuance of the last 
SSOC.  The veteran should be given the 
opportunity to respond, and the claim should 
thereafter be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


